Citation Nr: 1621477	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with complaints of vertigo.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from February 2002 to February 2006 and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the case was remanded to comply with VA's duties to notify and assist, obtain additional treatment records, and provide VA examinations.  Review of the record indicates substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The TBI with vertigo is manifested by symptoms of vertigo and mild memory loss which satisfy the criteria for impairment level 1 for one facet of cognitive impairment, but do not satisfy the criteria for level 2 impairment in any facet; does not result in subjective symptoms other than the service-connected migraine headaches; does not result in emotional or behavioral dysfunction other than the service-connected posttraumatic stress disorder (PTSD); and does not result in physical dysfunction.

2.  The Veteran is service-connected for PTSD, rated 70 percent; migraine headaches, rated 30 percent; lumbar strain, rated 20 percent; right shoulder laxity with subluxation, rated 10 percent; status post stress fracture of the feet with tenderness, rated 10 percent; tinnitus, rated 10 percent; TBI with vertigo, rated 10 percent; right ear hearing loss, rated 0 percent; and left forehead and occipital scars, rated 0 percent.  The combined service-connected rating is 90 percent.

3.  The Veteran is currently employed full-time as a store manager.  

4.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TBI with vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8045 (2015); 4.124a Diagnostic Code (DC) 8045 (2008). 

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in November 2008, April 2011, and September 2014 regarding the type of evidence necessary to substantiate the claims.  He was instructed how to establish service connection and entitlement to TDIU.  The Veteran was notified of what evidence or information was already in the VA's possession, what additional evidence or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim for a higher initial rating arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service medical records, post-service medical records, and also conducted examinations in March 2009, May 2011, July 2011, September 2011, September 2014, February 2015, and April 2015.  38 C.F.R. § 3.159(c)(4) (2015).  The examinations are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered opinions based on consideration of the full history of the disability.  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Board determines the extent to which a Veteran's service-connected disability adversely affect his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's TBI with vertigo is rated 10 percent under 38 C.F.R. § 4.124a, DC 8045, which rates impairment from a TBI.

The criteria for rating TBI were revised during the pendency of this appeal.  73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for the revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2015).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher rating.  73 Fed. Reg. 54693 (Sept. 23, 2008).  

In the May 2010 statement of the case, the RO considered both the old and new rating criteria.  Consequently, the Veteran will not be prejudiced by the Board considering his claim under both sets or rating criteria.  

Under the old criteria, Diagnostic Code 8045 rated brain diseases due to trauma.  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, or facial nerve paralysis, following trauma to the brain, were rated under the Diagnostic Codes specifically dealing with those disabilities, with citation of a hyphenated Diagnostic Code, such as 8045-8207.  Purely subjective complaints such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, which is common in varying degrees after TBI; emotional/behavioral; and physical.  Each of those areas of dysfunction may require rating.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, rate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 the ratings for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other ratings.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and level 5, the highest level of impairment, labeled total.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, assign the overall percentage rating based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one rating based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single rating under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate rating for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2015).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2015).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2015).

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2015).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows:  (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows:  (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows:  (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows:  (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows:  (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows:  (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows:  (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows:  (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows:  (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:  Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

At a March 2009 VA examination, the Veteran reported a loss of consciousness for about five minutes during the in-service injury.  He stated that his current problems included migraine headaches and short-term memory issues, such as forgetting a conversation he had 48 hours previously, and dates of appointments.  The examiner opined that the severity of the initial injury was moderate and that the condition had stabilized.  There was no history of seizures; balance and coordination problems; autonomic dysfunction; numbness, paresthesias, or other sensory changes; weakness or paralysis; mobility problems; malaise; other cognitive symptoms; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; vision problems; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  The examiner noted that the Veteran was already service-connected for headaches.  The Veteran reported having vertigo twice a day.  He had sleep disturbance related to PTSD.  His memory impairment was reported to be mild.  The examiner noted that the Veteran was service-connected for PTSD, hearing loss, and tinnitus. 

Examination revealed that all reflexes were normal bilaterally.  Sensory examination was normal throughout the upper and lower extremities.  Motor strength was 5/5 throughout the upper and lower extremities.  Muscle tone was normal and there was no muscle atrophy.  There were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; loss of muscle tone spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown; vision problems; cognitive impairment; psychiatric manifestations; or other abnormalities.  With regard to memory, attention, and executive functions, there was a complaint of mild memory loss, attention, concentration or executive functions but without objective evidence on testing.  Judgment was normal; social interaction was routinely appropriate; he was always oriented to person, time, place, and situation; motor activity was normal; and visual spatial orientation was normal.  The Veteran's subjective symptoms did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

With regard to neurobehavioral effects, the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  As for communication, the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The Veteran was diagnosed with post-concussive syndrome/TBI with vertigo and mild cognitive impairment.  It had no significant effects on his usual occupation and no effect on his usual daily activities.  

At an April 2015 VA examination, the diagnosed residuals included PTSD and migraine headache.  The examiner reported that the Veteran had subjective complaints of focus and memory.  His speech was fluent; cognition was grossly intact; there were no memory lapses; and he mentioned he did not pursue educational activities and he mentioned two reasons, not wanting to be around people and not able to find an employer to accommodate him.  The examiner noted that none were about poor memory and concentration that would impede his education.  The examiner noted that the Veteran referred to PTSD and migraine headache several times and never mentioned anything about tinnitus until the examiner brought it up.  The examiner noted that even after the ringing in the ear was brought up, the Veteran did not seem to be in distress because of it.  The examiner opined was not impressed the Veteran was having tinnitus to the same degree that he had when he was service.  The examiner noted that even the Veteran's description of his headache and vertigo was vague.  

With regard to memory, attention, concentration, and executive functions, the Veteran had a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  The Veteran's subjective symptoms did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The Veteran had residuals of headaches, mental disorder (including emotional, behavioral, or cognitive), and PTSD.  

The Veteran's treatment records throughout the appeal have not shown multi-infarct dementia associated with brain trauma.  They have also not shown symptoms warranting a level of at least 2 in any of the facets of cognitive impairment pursuant to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted under the old or new criteria.  Initially, the Board notes that in addition to TBI with vertigo, the Veteran is also service-connected for PTSD, rated 70 percent; and migraine headaches, rated 30 percent.  While he is also service-connected for tinnitus, rated 10 percent, and right ear hearing loss, rated 0 percent, a January 2006 examiner opined that hearing loss and tinnitus were related to noise exposure.  

Under the old rating criteria, a rating in excess of 10 percent is only warranted when there is multi-infarct dementia associated with brain trauma.  The VA examinations and treatment records have not indicated that the Veteran has multi-infarct dementia.  Consequently, a higher initial rating is not warranted under the old criteria of Diagnostic Code 8045.  

The Board finds that the evidence does not show that an initial rating in excess of 10 percent is warranted under the new rating criteria.  Beginning with cognitive and subjective impairment, pursuant to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the next higher rating of 40 percent requires a level of 2 or higher in at least one of the facets.  

Both examinations show that the Veteran had a complaint of mild loss of memory, which warrants impairment of level 1 for the memory, attention, concentration, and executive functions facet.  Both examinations also show that judgment was normal, warranting a level of 0 for the judgment facet.  The Veteran was shown to have routinely appropriate social interaction at the examinations, which warrants a level of 0 for the social interaction facet.  For orientation, both examinations reveal that the Veteran was always oriented to person, time, place, and situation, warranting a level of 0 for the orientation facet.  Motor activity and visual spatial orientation were both normal at the VA examinations, which both warrant levels of 0 for the motor activity and visual spatial orientation facets.  The examinations show subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  That warrants a level of 0 for the subjective symptoms facet.  Both examinations also show that the Veteran had neurobehavioral effects that did not interfere with workplace interaction or social interaction, which warrants a level of 0 for the neurobehavioral effects facet.  As the examinations both show that the Veteran was able to communicate and comprehend spoken and written language, a level of 0 is assigned for the communication facet.  Lastly, only a level of total is warranted for consciousness when there is a persistently altered state of consciousness, such as vegetative state, minimally response state, or coma.  The Veteran has been shown to have normal consciousness throughout the appeal.  Additionally, his treatment records do not show symptoms tantamount to a level of 2 for any of the facets.  

Therefore, as the highest level of impairment for any of the facets according to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table has been shown to be 1, an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  

Furthermore, the Board finds that the evidence does not show that separate ratings for other impairments are warranted.  Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The Veteran is already service-connected for headaches, separately rated 30 percent.  Furthermore, Diagnostic Code 8045 provides that when there is a diagnosis of a mental disorder, it should be rated under 38 C.F.R. § 4.130.  The Veteran is service-connected for PTSD, which has been separately rated 70 percent.  As for physical dysfunction, although not opined to be related to the TBI, the Veteran is already service-connected for hearing loss and tinnitus.  Other physical dysfunction associated with his TBI have not been shown.  Therefore, separate ratings for impairments besides what is already service-connected are not warranted.

Accordingly, the Board finds that the criteria for an initial rating in excess of 10 percent for TBI with vertigo have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).  But in exceptional cases where ratings provided by the Rating Schedule are found to be inadequate, an extraschedular rating may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1) (2015).

There is a three-pronged test for determining whether extraschedular consideration is warranted.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular criteria are found to be inadequate to rate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board finds that no referral for consideration is warranted because the regular schedular standards applied in this case adequately describe and provide for the TBI with vertigo symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1 (2015).  The record does not show a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would make application of the rating schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, referral for extraschedular consideration is not warranted.  

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2) (2015).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  While marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the poverty threshold established by the United States Department of Commerce, it may also be found on a factual basis when there are factors such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a) (2015).   Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for PTSD, rated 70 percent; migraine headaches, rated 30 percent; lumbar strain, rated 20 percent; right shoulder laxity with subluxation, rated 10 percent; status post stress fracture of the feet with tenderness, rated 10 percent; tinnitus, rated 10 percent; TBI with vertigo, rated 10 percent; right ear hearing loss, rated 0 percent; and left forehead and occipital scars, rated 0 percent.  The combined service-connected rating is 90 percent.  Therefore, the Veteran meets the percentage criteria for consideration for TDIU. 

Consequently, the Board must determine whether the service-connected disabilities preclude the Veteran from securing or following substantially gainful employment.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, an inability to work due to nonservice-connected disabilities or age cannot be considered.  38 C.F.R. §§ 4.14, 4.19 (2015).  VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2015).

In July 2009, the Veteran reported that due to short-term memory loss associated with this TBI, his job choices were very limited.  He reported that that was why he worked for his uncle.

In the Veteran's March 2011 application, he reported last working that month as a boat detailer.  He reported completing four years of high school and having no additional education or training.  

Information from the Veteran's former employed received in April 2011 shows that the Veteran stopped working due to lack of work.  His employer reported making concessions in employment due to the Veteran having vertigo daily and having to leave early due to migraines at least two to three times a week or having to call off due to migraines.

The Veteran was provided a VA examination for his migraines in May 2011.  He reported that he was unemployed with his uncle's construction company and had been laid off for the time being.  He reported that as long as he was working with his uncle, he could call in sick with headaches and not be in fear of losing his job.  He reported that the local economy issue led his uncle to lay him off.  He reported applying for other positions without success.  The Veteran reported weekly migraines with most attacks prostrating and lasting for hours.  The examiner reported that the effect of the Veteran's disability on his usual occupation was that he could not work when headaches set in and he was nonfunctional.  

At a July 2011 VA PTSD examination, the Veteran reported that he was not currently working due to slow business and anger problems on the job.  The examiner opined that there was not total occupational and social impairment.  

At a September 2011 VA PTSD examination, the Veteran reported that he had not been working for the past year and a half.  He reported that prior to that, he worked in boat detailing for his uncle for three years, but had to miss work frequently because of migraine headaches.  He reported that excess missing work because of headaches and economic hardship made him stop working for the past year and a half.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran should be able to obtain and maintain physical or sedentary work according to the occupational and social impairment indicated in that examination.  

At a September 2011 VA headaches examination, the Veteran reported having prostrating attacks less than once every two months.  The examiner opined that the Veteran's headaches did not impact his ability to work.  The examiner noted that the Veteran had been able to hold a job with his uncle until the poor economy forced him out of the job.  The examiner opined that the Veteran should be able to obtain and maintain physical or sedentary work.  The examiner noted that the Veteran worked as a boat detailer for his uncle, but there was not enough work to do due to economy.  The Veteran stated that he did not think he could go somewhere else for a job because of his other medical and psychiatric conditions.  He stated he just did not feel right throughout his body and that he hurt from head to toe.

At a September 2014 VA headaches examination, the Veteran complained of migraine headaches that occurred about once every two weeks and lasted for one to four hours.  He reported having light and sound sensitivity and nausea with vomiting sometimes.  He reported that he worked at a computer parts place that was owned by a Veteran and that he was permitted to work flexible hours.  The examiner opined that the Veteran's disability did not impact his ability to work.  The examiner reported that the Veteran experienced no functional impairment as a result of migraines.  The examiner opined that the Veteran's service-connected migraine headaches would have no significant impact on his ability to secure and maintain substantially gainful sedentary or physical employment.  

At February 2015 VA examinations, the Veteran reported that his right shoulder hurt if he laid on it and that he could always feel a pain in the shoulder.  The examiner reported that the Veteran's condition did not impact his ability to perform any kind of occupational task.  At a spine examination, the Veteran reported low back pain after prolonged running or if he slept wrong.  The examiner opined that disability did not impact the ability to work.  At a foot examination, the Veteran reported that he wore boots or running shoes and could not walk barefoot any more.  If he did, the bottoms of his feet hurt.  The examiner opined that the Veteran's condition did not impact his ability to perform any type of occupational task.  The Veteran reported being a manager at a computer store for the past four years and that that was his current job.  

The examiner opined that the Veteran's service-connected right shoulder laxity with subluxation disability alone did not preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner noted that the Veteran was currently employed full-time in a computer store as a manager for the past few years.  The examiner also opined that the Veteran's service-connected lumbar strain disability alone did not preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The rationale was that the Veteran's medical record showed no disabling complaints due to that condition.  The examiner noted that there was no incapacitating back pain and no documented visits of flare-ups due to the back condition.  The examiner reported that the Veteran's range of motion was normal with no tenderness noted on examination that day.  The examiner concluded that the Veteran's service-connected bilateral foot disability alone did not preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The rationale was that X-rays of the Veteran's feet did not show any residual stress fracture of either foot.  The examiner noted that the Veteran's medical record was silent for complaint due to stress fracture of the feet or diagnosis of residuals of stress fracture of feet.  The examiner reported that examination that day showed no finding of tenderness of both feet.

At April 2015 VA examinations, an audiologist opined that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including the ability to work.  The PTSD examiner opined that the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner opined that based solely on the Veteran's PTSD, he would be able to perform the duties associated with physical and sedentary employment within VA federal guidelines.  The examiner further opined that based solely on the Veteran's TBI, he would be able to perform the duties associated with physical and sedentary employment within VA federal guidelines.  At the headache examination, the Veteran reported that with regard to vertigo, it was like motion sickness and lasted for a few seconds to two hours.  He reported that during that time, he could not function and concentrate as well.  He reported missing an average of three to four days a month of work because of headaches.  The examiner opined that based solely on the headaches, the Veteran would be able to perform the duties associated with physical and sedentary employment within VA federal guidelines.   

Based on a review of the evidence, the Board concludes that entitlement to TDIU is not warranted.  While the Veteran's combined disability rating has been 90 percent throughout this appeal, the evidence does not show that he is unemployable due to his service-connected disabilities.  

In this case, while the Veteran's employment with his uncle ended in 2011, the evidence shows that since then, he was able to gain and maintain full-time employment.  The February 2015 examinations for the Veteran's joint disabilities show that he reported being a manager at a computer store and that he had worked there for the last four years.  The evidence does not show that employment is not substantially gainful.  Although the Veteran reported working for a Veteran and that he was permitted to work flexible hours, the evidence does not show that employment can be considered a sheltered workshop, such as a place that provides rehabilitation services, day treatment, training, or employment opportunities to individuals with disabilities.  The Board is unable to conclude that the Veteran's full-time employment as a manager at a computer store qualifies as sheltered or marginal employment.  Therefore, in light of the Veteran currently being employed full-time as a store manager, the Board cannot conclude that the Veteran's service-connected disabilities making him incapable of performing the physical and mental acts required by employment.  The evidence shows that he is maintaining employment, with accommodations, despite the service-connected disabilities.

Moreover, the medical opinions from the VA examiners throughout this appeal show that the Veteran's disabilities would not make him unemployable.  The February 2015 joints examiner opined that the Veteran's right shoulder, lumbar spine, and foot disabilities would not preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  Those opinions were formed after interviewing and examining the Veteran, and include a thorough rationale, the Board gives those opinions great probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These opinions are also uncontradicted.  No medical or vocational professional has provided any opinion indicating that the Veteran's service-connected joint disabilities make him unemployable.  

Additionally, the evidence does not show that the Veteran's hearing loss, tinnitus, PTSD, TBI, and headaches make him unemployable.  After interviewing and examining the Veteran, the April 2015 audiologist opined that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including the ability to work.  The Veteran has not reported that hearing loss and tinnitus make him unemployable.  The examiner for the Veteran's PTSD, TBI, and headaches opined that the Veteran would be able to perform the duties associated with physical and sedentary employment within VA federal guidelines even with those disabilities.  Those opinions were formed after interviewing and examining the Veteran, the Board accords them great probative value.  While the opinions provided related to individual disabilities, there record does not suggest that the combined effects of the service-connected disabilities make the Veteran unemployable because the Veteran is currently employed.

The Board acknowledges the combined severity of the Veteran's disabilities, as evidenced by his 90 percent disability rating.  However, notwithstanding that severity, the Veteran has been shown to have obtained full-time employment in a computer store as a manager and has maintained that employment for approximately four years.  At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to the service-connected disabilities.  The Veteran has not indicated being turned down for any jobs or starting employment and being unable to maintain employment due to the service-connected disabilities.  

Although the Veteran's service-connected disabilities may cause interference to some extent with employability, that interference is contemplated in the schedular ratings currently assigned to that disabilities, with a combined disability rating of 90 percent.  The evidence of record does not demonstrate that the service-connected disabilities alone result in unemployability.  No medical professional has provided any such opinion.  The only medical opinions of record, those of the VA examiners, collectively show that the Veteran's service-connected disabilities do not make him unemployable.

The Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for TDIU are not met.  As the preponderance of the evidence is against the claim, entitlement to TDIU is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an initial rating in excess of 10 percent for TBI with vertigo is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


